Exhibit 10.3

PC MALL, INC.

1994 STOCK INCENTIVE PLAN

NOTICE OF DIRECTOR RESTRICTED STOCK BONUS AWARD

Grantee’s Name and Address:

 

 

 

 

 

You (the “Grantee”) have been granted shares of Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the PC Mall, Inc. 1994 Stock Incentive Plan, as
amended from time to time (the “Plan”), and the Director Restricted Stock Bonus
Award Agreement (the “Agreement”) attached hereto, as follows.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Award Number

 

Date of Award

 

Vesting Commencement Date

 

Total Number of Shares

 

of Stock Awarded

 

(the “Shares”)

 

 

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Agreement, the Shares will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Twenty-five percent (25%) of the Shares shall vest on each three (3) month
anniversary of the Vesting Commencement Date, until one-hundred percent (100%)
of the Shares are vested on the twelve (12) month anniversary of the Vesting
Commencement Date.

Notwithstanding the foregoing, in the event of a Change in Control, one hundred
percent (100%) of the Shares shall automatically become fully vested immediately
prior to the specified effective date of such Change in Control.

During any authorized leave of absence, the vesting of the Shares as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months.  Vesting of the Shares shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or an
Affiliate.  The Vesting Schedule of the Shares shall be extended by the length
of the suspension.

 

 

--------------------------------------------------------------------------------


 

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.

For purposes of this Notice and the Agreement, the term “Continuous Service”
shall mean that the provision of services to the Company or an Affiliate in any
capacity of Employee, Director or Consultant is not interrupted or terminated. 
In jurisdictions requiring notice in advance of an effective termination as an
Employee, Director or Consultant, Continuous Service shall be deemed terminated
upon the actual cessation of providing services to the Company or an Affiliate
notwithstanding any required notice period that must be fulfilled before a
termination as an Employee, Director or Consultant can be effective under
applicable laws.  A Grantee’s Continuous Service shall be deemed to have
terminated either upon an actual termination of Continuous Service or upon the
entity for which the Grantee provides services ceasing to be an Affiliate. 
Continuous Service shall not be considered interrupted in the case of (i) any
authorized leave of absence, (ii) transfers among the Company, any Affiliate, or
any successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or an Affiliate in any capacity of Employee, Director or Consultant (except as
otherwise provided in the Award Agreement).  Notwithstanding the foregoing,
except as otherwise determined by the Administrator, in the event of any
spin-off of an Affiliate, service as an Employee, Director or Consultant for
such Affiliate following such spin-off shall be deemed to be Continuous Service
for purposes of the Plan and any Award under the Plan.  For purposes of this
Notice and the Agreement, an “authorized leave of absence” shall include sick
leave, military leave and any other bona fide leave of absence (such as
temporary employment by the government and authorized personal leave).

For purposes of this Notice and the Agreement, (i) the term “Consultant” means
any person (other than an Employee or a Director, solely with respect to
rendering services in such person’s capacity as a Director) who is engaged by
the Company or any Affiliate to render consulting or advisory services to the
Company or such Affiliate, (ii) the term “Director” means any member of the
board of directors of the Company or the board of directors of any Affiliate,
and (iii) the term “Employee” means any person, including an Officer or
Director, who is in the employ of the Company or any Affiliate, subject to the
control and direction of the Company or any Affiliate as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or an Affiliate shall not be sufficient to constitute
“employment” by the Company.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company.  Shares that have not vested are deemed “Restricted Shares.”  If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, excluding death or Disability (as defined below).  In the event the
Grantee terminates Continuous Service for any reason, excluding death or
Disability, any Restricted Shares held by the Grantee immediately following such
termination of Continuous Service shall be forfeited and deemed reconveyed to
the Company and the Company shall thereafter be the legal and beneficial owner
of such Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee.  In the event of death or
Disability, vesting will accelerate such

 

2

--------------------------------------------------------------------------------


 

that the Grantee will become vested, on the date of such death or Disability, in
the number of Restricted Shares that would have vested on the next vesting date
as if the Grantee’s Continuous Service had not terminated.  All remaining
Restricted Shares shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
Restricted Shares and shall have all rights and interest in or related thereto
without further action by the Grantee.  For purposes hereof, an individual is
disabled (a “Disability”) if he or she is unable to engage in any substantial
gainful activity for the Company and/or its Affiliates by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.  An individual shall not be
considered to be disabled unless he or she furnishes proof of the existence
thereof, in such form and manner, and at such times, as the Administrator may
require.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

PC Mall, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

Title:

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE AS
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.  THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

 

3

--------------------------------------------------------------------------------


 

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or otherwise.  By signing below (or by providing an electronic
signature) and accepting the grant of the Award, the Grantee: (i) consents to
access electronic copies (instead of receiving paper copies) of the Plan
Documents via the Company’s intranet; (ii) represents that the Grantee has
access to the Company’s intranet or otherwise; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents; and (iv) acknowledges that the Grantee is familiar with
and accepts the Award subject to the terms and provisions of the Plan Documents.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 11 of the Agreement. 
The Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 12 of the Agreement.  The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

 

 

 

Date:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

Grantee’s Printed Name

 

 

 

 

 

Address

 

 

 

 

 

City, State & Zip

 

 

4

--------------------------------------------------------------------------------


 

 

Award Number:

 

 

PC MALL, INC.

1994 STOCK INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK BONUS AWARD AGREEMENT


1.                                       ISSUANCE OF SHARES.  PC MALL, INC., A
DELAWARE CORPORATION (THE “COMPANY”), HEREBY ISSUES TO THE GRANTEE (THE
“GRANTEE”) NAMED IN THE NOTICE OF RESTRICTED STOCK BONUS AWARD (THE “NOTICE”),
THE TOTAL NUMBER OF SHARES OF STOCK AWARDED SET FORTH IN THE NOTICE (THE
“SHARES”), SUBJECT TO THE NOTICE, THIS RESTRICTED STOCK BONUS AWARD AGREEMENT
(THE “AGREEMENT”) AND THE TERMS AND PROVISIONS OF THE COMPANY’S 1994 STOCK
INCENTIVE PLAN AS AMENDED FROM TIME TO TIME (THE “PLAN”), WHICH ARE INCORPORATED
HEREIN BY REFERENCE.  UNLESS OTHERWISE PROVIDED HEREIN OR IN THE NOTICE, THE
TERMS IN THIS AGREEMENT SHALL HAVE THE SAME MEANING AS THOSE DEFINED IN THE
PLAN.  ALL SHARES ISSUED HEREUNDER WILL BE DEEMED ISSUED TO THE GRANTEE AS FULLY
PAID AND NONASSESSABLE SHARES, AND THE GRANTEE WILL HAVE THE RIGHT TO VOTE THE
SHARES AT MEETINGS OF THE COMPANY’S STOCKHOLDERS.  THE COMPANY SHALL PAY ANY
APPLICABLE STOCK TRANSFER TAXES IMPOSED UPON THE ISSUANCE OF THE SHARES TO THE
GRANTEE HEREUNDER.


2.                                       TRANSFER RESTRICTIONS.  THE SHARES
ISSUED TO THE GRANTEE HEREUNDER MAY NOT BE SOLD, TRANSFERRED BY GIFT, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED OR DISPOSED OF BY THE GRANTEE PRIOR TO
THE DATE WHEN THE SHARES BECOME VESTED PURSUANT TO THE VESTING SCHEDULE SET
FORTH IN THE NOTICE.  ANY ATTEMPT TO TRANSFER RESTRICTED SHARES IN VIOLATION OF
THIS SECTION 2 WILL BE NULL AND VOID AND WILL BE DISREGARDED.


3.                                       ESCROW OF STOCK.  FOR PURPOSES OF
FACILITATING THE ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT, THE GRANTEE
AGREES, IMMEDIATELY UPON RECEIPT OF THE CERTIFICATE(S) FOR THE RESTRICTED
SHARES, TO DELIVER SUCH CERTIFICATE(S), TOGETHER WITH AN ASSIGNMENT SEPARATE
FROM CERTIFICATE IN THE FORM ATTACHED HERETO AS EXHIBIT A, EXECUTED IN BLANK BY
THE GRANTEE WITH RESPECT TO EACH SUCH STOCK CERTIFICATE, TO THE SECRETARY OR
ASSISTANT SECRETARY OF THE COMPANY, OR THEIR DESIGNEE, TO HOLD IN ESCROW FOR SO
LONG AS SUCH RESTRICTED SHARES HAVE NOT VESTED PURSUANT TO THE VESTING SCHEDULE
SET FORTH IN THE NOTICE, WITH THE AUTHORITY TO TAKE ALL SUCH ACTIONS AND TO
EFFECTUATE ALL SUCH TRANSFERS AND/OR RELEASES AS MAY BE NECESSARY OR APPROPRIATE
TO ACCOMPLISH THE OBJECTIVES OF THIS AGREEMENT IN ACCORDANCE WITH THE TERMS
HEREOF.  THE GRANTEE HEREBY ACKNOWLEDGES THAT THE APPOINTMENT OF THE SECRETARY
OR ASSISTANT SECRETARY OF THE COMPANY (OR THEIR DESIGNEE) AS THE ESCROW HOLDER
HEREUNDER WITH THE STATED AUTHORITIES IS A MATERIAL INDUCEMENT TO THE COMPANY TO
MAKE THIS AGREEMENT AND THAT SUCH APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
ACCORDINGLY IRREVOCABLE.  THE GRANTEE AGREES THAT THE RESTRICTED SHARES MAY BE
HELD ELECTRONICALLY IN A BOOK ENTRY SYSTEM MAINTAINED BY THE COMPANY’S TRANSFER
AGENT OR OTHER THIRD PARTY AND THAT ALL THE TERMS AND CONDITIONS OF THIS SECTION
3 APPLICABLE TO CERTIFICATED RESTRICTED SHARES WILL APPLY WITH THE SAME FORCE
AND EFFECT TO SUCH ELECTRONIC METHOD FOR HOLDING THE RESTRICTED SHARES.  THE
GRANTEE AGREES THAT SUCH ESCROW HOLDER SHALL NOT BE LIABLE TO ANY PARTY HERETO
(OR TO ANY OTHER PARTY) FOR ANY ACTIONS OR OMISSIONS UNLESS SUCH ESCROW HOLDER
IS GROSSLY NEGLIGENT RELATIVE THERETO.  THE ESCROW HOLDER MAY RELY UPON ANY
LETTER, NOTICE OR OTHER DOCUMENT EXECUTED BY ANY SIGNATURE PURPORTED TO BE
GENUINE AND MAY RESIGN AT ANY TIME.  UPON


 


 


1

--------------------------------------------------------------------------------



 


THE VESTING OF RESTRICTED SHARES, THE ESCROW HOLDER WILL, WITHOUT FURTHER ORDER
OR INSTRUCTION, TRANSMIT TO THE GRANTEE THE CERTIFICATE, IF ANY, EVIDENCING SUCH
SHARES; PROVIDED, HOWEVER, THAT NO TRANSMITTAL OF CERTIFICATES EVIDENCING THE
SHARES WILL OCCUR UNLESS AND UNTIL THE GRANTEE HAS SATISFIED ALL TAX WITHHOLDING
OBLIGATIONS (AS DEFINED IN SECTION 5(C) BELOW).


4.                                       ADDITIONAL SECURITIES AND
DISTRIBUTIONS.


(A)                                  ANY SECURITIES OR CASH RECEIVED (OTHER THAN
A REGULAR CASH DIVIDEND) AS THE RESULT OF OWNERSHIP OF THE RESTRICTED SHARES
(THE “ADDITIONAL SECURITIES”), INCLUDING, BUT NOT BY WAY OF LIMITATION,
WARRANTS, OPTIONS AND SECURITIES RECEIVED AS A STOCK DIVIDEND OR STOCK SPLIT, OR
AS A RESULT OF A RECAPITALIZATION OR REORGANIZATION OR OTHER SIMILAR CHANGE IN
THE COMPANY’S CAPITAL STRUCTURE, SHALL BE RETAINED IN ESCROW IN THE SAME MANNER
AND SUBJECT TO THE SAME CONDITIONS AND RESTRICTIONS AS THE RESTRICTED SHARES
WITH RESPECT TO WHICH THEY WERE ISSUED, INCLUDING, WITHOUT LIMITATION, THE
VESTING SCHEDULE SET FORTH IN THE NOTICE.  THE GRANTEE SHALL BE ENTITLED TO
DIRECT THE COMPANY TO EXERCISE ANY WARRANT OR OPTION RECEIVED AS ADDITIONAL
SECURITIES UPON SUPPLYING THE FUNDS NECESSARY TO DO SO, IN WHICH EVENT THE
SECURITIES SO PURCHASED SHALL CONSTITUTE ADDITIONAL SECURITIES, BUT THE GRANTEE
MAY NOT DIRECT THE COMPANY TO SELL ANY SUCH WARRANT OR OPTION.  IF ADDITIONAL
SECURITIES CONSIST OF A CONVERTIBLE SECURITY, THE GRANTEE MAY EXERCISE ANY
CONVERSION RIGHT, AND ANY SECURITIES SO ACQUIRED SHALL CONSTITUTE ADDITIONAL
SECURITIES.  IN THE EVENT OF ANY CHANGE IN CERTIFICATES EVIDENCING THE SHARES OR
THE ADDITIONAL SECURITIES BY REASON OF ANY RECAPITALIZATION, REORGANIZATION OR
OTHER TRANSACTION THAT RESULTS IN THE CREATION OF ADDITIONAL SECURITIES, THE
ESCROW HOLDER IS AUTHORIZED TO DELIVER TO THE ISSUER THE CERTIFICATES, IF ANY,
EVIDENCING THE SHARES OR THE ADDITIONAL SECURITIES IN EXCHANGE FOR THE
CERTIFICATES, IF ANY, OF THE REPLACEMENT SECURITIES.


(B)                                 THE COMPANY SHALL DISBURSE TO THE GRANTEE
ALL REGULAR CASH DIVIDENDS WITH RESPECT TO THE SHARES AND ADDITIONAL SECURITIES
(WHETHER VESTED OR NOT), LESS ANY APPLICABLE WITHHOLDING OBLIGATIONS.


5.                                       TAXES.


(A)                                  NO SECTION 83(B) ELECTION.  THE GRANTEE
AGREES THAT THE ELECTION TO MAKE OR REFRAIN FROM MAKING AN ELECTION PURSUANT TO
SECTION 83(B) OF THE CODE WITH RESPECT TO THE SHARES IS THE GRANTEE’S SOLE
RESPONSIBILITY AND THE COMPANY SHALL HAVE NO LIABILITY OR RESPONSIBILITY TO
CAUSE OR FACILITATE ANY SUCH ELECTION OR LACK THEREOF.


(B)                                 TAX LIABILITY. THE GRANTEE IS ULTIMATELY
LIABLE AND RESPONSIBLE FOR ALL TAXES OWED BY THE GRANTEE IN CONNECTION WITH THE
AWARD, REGARDLESS OF ANY ACTION THE COMPANY OR ANY AFFILIATE TAKES WITH RESPECT
TO ANY TAX WITHHOLDING OBLIGATIONS THAT ARISE IN CONNECTION WITH THE AWARD. 
NEITHER THE COMPANY NOR ANY AFFILIATE MAKES ANY REPRESENTATION OR UNDERTAKING
REGARDING THE TREATMENT OF ANY TAX WITHHOLDING IN CONNECTION WITH THE GRANT OR
VESTING OF THE AWARD OR THE SUBSEQUENT SALE OF SHARES SUBJECT TO THE AWARD.  THE
COMPANY DOES NOT COMMIT AND IS UNDER NO OBLIGATION TO STRUCTURE THE AWARD TO
REDUCE OR ELIMINATE THE GRANTEE’S TAX LIABILITY.


(C)                                  PAYMENT OF WITHHOLDING TAXES. PRIOR TO ANY
EVENT IN CONNECTION WITH THE AWARD (E.G., VESTING) THAT THE COMPANY DETERMINES
MAY RESULT IN ANY TAX WITHHOLDING OBLIGATION,


 

2

--------------------------------------------------------------------------------



 


WHETHER UNITED STATES FEDERAL, STATE, LOCAL OR NON-U.S., INCLUDING ANY
EMPLOYMENT TAX OBLIGATION (THE “TAX WITHHOLDING OBLIGATION”), THE GRANTEE MUST
ARRANGE FOR THE SATISFACTION OF THE MINIMUM AMOUNT OF SUCH TAX WITHHOLDING
OBLIGATION IN A MANNER ACCEPTABLE TO THE COMPANY.


(I)                                     BY SHARE WITHHOLDING.  THE GRANTEE
AUTHORIZES THE COMPANY TO, UPON THE EXERCISE OF ITS SOLE DISCRETION, WITHHOLD
FROM THOSE SHARES ISSUABLE TO THE GRANTEE THE WHOLE NUMBER OF SHARES SUFFICIENT
TO SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING OBLIGATION.  THE GRANTEE
ACKNOWLEDGES THAT THE WITHHELD SHARES MAY NOT BE SUFFICIENT TO SATISFY THE
GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES
TO PAY TO THE COMPANY OR ANY AFFILIATE AS SOON AS PRACTICABLE, INCLUDING THROUGH
ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING OBLIGATION
THAT IS NOT SATISFIED BY THE WITHHOLDING OF SHARES DESCRIBED ABOVE.


(II)                                  BY SALE OF SHARES.  UNLESS THE GRANTEE
DETERMINES TO SATISFY THE TAX WITHHOLDING OBLIGATION BY SOME OTHER MEANS IN
ACCORDANCE WITH CLAUSE (III) BELOW, THE GRANTEE’S ACCEPTANCE OF THIS AWARD
CONSTITUTES THE GRANTEE’S INSTRUCTION AND AUTHORIZATION TO THE COMPANY AND ANY
BROKERAGE FIRM DETERMINED ACCEPTABLE TO THE COMPANY FOR SUCH PURPOSE TO, UPON
THE EXERCISE OF THE COMPANY’S SOLE DISCRETION, SELL ON THE GRANTEE’S BEHALF A
WHOLE NUMBER OF SHARES FROM THOSE SHARES ISSUABLE TO THE GRANTEE AS THE COMPANY
DETERMINES TO BE APPROPRIATE TO GENERATE CASH PROCEEDS SUFFICIENT TO SATISFY THE
MINIMUM APPLICABLE TAX WITHHOLDING OBLIGATION.  SUCH SHARES WILL BE SOLD ON THE
DAY SUCH TAX WITHHOLDING OBLIGATION ARISES (E.G., A VESTING DATE) OR AS SOON
THEREAFTER AS PRACTICABLE.  THE GRANTEE WILL BE RESPONSIBLE FOR ALL BROKER’S
FEES AND OTHER COSTS OF SALE, AND THE GRANTEE AGREES TO INDEMNIFY AND HOLD THE
COMPANY HARMLESS FROM ANY LOSSES, COSTS, DAMAGES, OR EXPENSES RELATING TO ANY
SUCH SALE.  TO THE EXTENT THE PROCEEDS OF SUCH SALE EXCEED THE GRANTEE’S MINIMUM
TAX WITHHOLDING OBLIGATION, THE COMPANY AGREES TO PAY SUCH EXCESS IN CASH TO THE
GRANTEE.  THE GRANTEE ACKNOWLEDGES THAT THE COMPANY OR ITS DESIGNEE IS UNDER NO
OBLIGATION TO ARRANGE FOR SUCH SALE AT ANY PARTICULAR PRICE, AND THAT THE
PROCEEDS OF ANY SUCH SALE MAY NOT BE SUFFICIENT TO SATISFY THE GRANTEE’S MINIMUM
TAX WITHHOLDING OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES TO PAY TO THE
COMPANY OR ANY AFFILIATE AS SOON AS PRACTICABLE, INCLUDING THROUGH ADDITIONAL
PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING OBLIGATION THAT IS NOT
SATISFIED BY THE SALE OF SHARES DESCRIBED ABOVE.


(III)                               BY CHECK, WIRE TRANSFER OR OTHER MEANS. AT
ANY TIME NOT LESS THAN FIVE (5) BUSINESS DAYS (OR SUCH FEWER NUMBER OF BUSINESS
DAYS AS DETERMINED BY THE ADMINISTRATOR) BEFORE ANY TAX WITHHOLDING OBLIGATION
ARISES (E.G., A VESTING DATE), THE GRANTEE MAY ELECT TO SATISFY THE GRANTEE’S
TAX WITHHOLDING OBLIGATION BY DELIVERING TO THE COMPANY AN AMOUNT THAT THE
COMPANY DETERMINES IS SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION BY
(X) WIRE TRANSFER TO SUCH ACCOUNT AS THE COMPANY MAY DIRECT, (Y) DELIVERY OF A
CERTIFIED CHECK PAYABLE TO THE COMPANY, OR (Z) SUCH OTHER MEANS AS SPECIFIED
FROM TIME TO TIME BY THE ADMINISTRATOR.


NOTWITHSTANDING THE FOREGOING, THE COMPANY OR AN AFFILIATE ALSO MAY SATISFY ANY
TAX WITHHOLDING OBLIGATION BY OFFSETTING ANY AMOUNTS (INCLUDING, BUT NOT LIMITED
TO, SALARY, BONUS AND SEVERANCE PAYMENTS) DUE TO THE GRANTEE BY THE COMPANY
AND/OR AN AFFILIATE.


6.                                       STOP-TRANSFER NOTICES.  IN ORDER TO
ENSURE COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT,
THE NOTICE OR THE PLAN, THE COMPANY MAY ISSUE APPROPRIATE


 

3

--------------------------------------------------------------------------------



 


“STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, AND, IF THE COMPANY
TRANSFERS ITS OWN SECURITIES, IT MAY MAKE APPROPRIATE NOTATIONS TO THE SAME
EFFECT IN ITS OWN RECORDS.  THE COMPANY MAY ISSUE A “STOP TRANSFER” INSTRUCTION
IF THE GRANTEE FAILS TO SATISFY ANY TAX WITHHOLDING OBLIGATIONS.


7.                                       REFUSAL TO TRANSFER.  THE COMPANY SHALL
NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE BEEN SOLD OR
OTHERWISE TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR
(II) TO TREAT AS OWNER OF SUCH SHARES OR TO ACCORD THE RIGHT TO VOTE OR PAY
DIVIDENDS TO ANY PURCHASER OR OTHER TRANSFEREE TO WHOM SUCH SHARES SHALL HAVE
BEEN SO TRANSFERRED.


8.                                       RESTRICTIVE LEGENDS.  THE GRANTEE
UNDERSTANDS AND AGREES THAT THE COMPANY SHALL CAUSE THE LEGENDS SET FORTH BELOW
OR LEGENDS SUBSTANTIALLY EQUIVALENT THERETO, TO BE PLACED UPON ANY
CERTIFICATE(S) EVIDENCING OWNERSHIP OF THE SHARES TOGETHER WITH ANY OTHER
LEGENDS THAT MAY BE REQUIRED BY THE COMPANY OR BY STATE OR FEDERAL SECURITIES
LAWS:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.


9.                                       ENTIRE AGREEMENT: GOVERNING LAW.  THE
NOTICE, THE PLAN AND THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.  THESE AGREEMENTS ARE TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE
RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION OF THE NOTICE OR THIS
AGREEMENT BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


10.                                 CONSTRUCTION.  THE CAPTIONS USED IN THE
NOTICE AND THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A
PART OF THE AWARD FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


11.                                 ADMINISTRATION AND INTERPRETATION.  ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN OR THIS AGREEMENT SHALL BE SUBMITTED BY THE GRANTEE OR BY THE
COMPANY TO THE BOARD OR THE COMMITTEE RESPONSIBLE FOR ADMINISTERING THE


 

4

--------------------------------------------------------------------------------



 


PLAN (THE “ADMINISTRATOR”).  THE RESOLUTION OF SUCH QUESTION OR DISPUTE BY THE
ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


12.                                 VENUE.  THE PARTIES AGREE THAT ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN OR THIS
AGREEMENT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA (OR SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH
ACTION, SUIT OR PROCEEDING, IN A CALIFORNIA STATE COURT IN THE COUNTY OF LOS
ANGELES) AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT. 
THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THE PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURT.  IF ANY ONE OR MORE PROVISIONS OF THIS
SECTION 12 SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE
SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


13.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


14.                                 DATA PRIVACY.  THE GRANTEE HEREBY EXPLICITLY
AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR
OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS DESCRIBED IN THIS AGREEMENT BY AND
AMONG, AS APPLICABLE, THE GRANTEE’S EMPLOYER, THE COMPANY, AND ANY AFFILIATE FOR
THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S
PARTICIPATION IN THE PLAN.  THE GRANTEE UNDERSTANDS THAT THE COMPANY OR ANY
AFFILIATE MAY HOLD CERTAIN PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING,
BUT NOT LIMITED TO, THE GRANTEE’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE
OF BIRTH, SOCIAL SECURITY/INSURANCE NUMBER OR OTHER IDENTIFICATION NUMBER,
SALARY, NATIONALITY, JOB TITLE, ANY SHARES OF STOCK OR DIRECTORSHIPS HELD IN THE
COMPANY, DETAILS OF ALL AWARDS OR ANY OTHER ENTITLEMENT TO SHARES AWARDED,
CANCELED, VESTED, UNVESTED OR OUTSTANDING IN THE GRANTEE’S FAVOR, FOR THE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“DATA”).  THE
GRANTEE UNDERSTANDS THAT DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING
IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE
RECIPIENTS MAY BE LOCATED IN THE GRANTEE’S COUNTRY, OR ELSEWHERE, AND THAT THE
RECIPIENT’S COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN
THE GRANTEE’S COUNTRY.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE MAY REQUEST A
LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY
CONTACTING THE GRANTEE’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER, ESCROW AGENT
OR OTHER THIRD PARTY WITH WHOM THE SHARES RECEIVED UPON VESTING OF THE UNITS MAY
BE DEPOSITED.  THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD PURSUANT TO THIS
SECTION 12 ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE
GRANTEE’S PARTICIPATION IN THE PLAN.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE
MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE STORAGE
AND PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR REFUSE OR
WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING IN WRITING
THE GRANTEE’S LOCAL HUMAN

 

5

--------------------------------------------------------------------------------


 


RESOURCES REPRESENTATIVE.  THE GRANTEE UNDERSTANDS THAT REFUSAL OR WITHDRAWAL OF
CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.  FOR MORE
INFORMATION ON THE CONSEQUENCES OF THE GRANTEE’S REFUSAL TO CONSENT OR
WITHDRAWAL OF CONSENT, THE GRANTEE UNDERSTANDS THAT THE GRANTEE MAY CONTACT THE
GRANTEE’S LOCAL HUMAN RESOURCES REPRESENTATIVE.


END OF AGREEMENT

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto                                               ,                 
(             ) shares of the Stock of PC Mall, Inc., a Delaware corporation
(the “Company”), standing in his name on the books of, the Company represented
by Certificate No.                                     herewith, and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney to
transfer or cause to be transferred the said stock in the books of the Company
with full power of substitution.

 

DATED:

 

 

 

 

 

Name:

 

Please sign this document but do not date it.  The date and information of the
transferee will be completed if and when the shares are assigned.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 